PER CURIAM.
Affirmed. See Frank Griffin Volkswagen v. Smith, 610 So.2d 597, 599 (Fla. 1st DCA 1992) (holding that “[WJhere a dealer has properly disclaimed all warranties, the delivering, presenting, or explaining of a manufacturer’s warranty, without more, does not render the dealer a co-warrantor by adoption.”); § 672.316, Fla. Stat. (1997); see also Equico Lessors, Inc. v. Ramadan, 493 So.2d 516, 518 (Fla. 1st DCA 1986) (holding that “Florida’s Uniform Commercial Code contains a provision that validates waiver of defenses clauses in contracts or leases.”); § 679.206(1), Fla. Stat. (1997).